1

2

3
                                     UNITED STATES DISTR/ICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     SECURITIES AND EXCHANGE                                1:16-cv-00344-LJO-JLT
      COMMISSION,
7                                                            MEMORANDUM DECISION AND
                                 Plaintiff,                  ORDER RE SUPPLEMENTAL
8                                                            REPORT OF RECEIVER, DAVID P.
                        v.                                   STAPLETON, RE: COMPLETION OF
9                                                            SALE OF OIL COMPANY ASSETS
      BIC REAL ESTATE DEVELOPMENT                            (ECF NO. 435)
10    CORPORATION and DANIEL R. NASE,
      individually and d/b/a BAKERSFIELD
11    INVESTMENT CLUB,
12                               Defendants,
13    BIC SOLO 401K TRUST and MARGARITA
      NASE,
14
                                 Relief Defendants.
15

16

17
            The Receiver’s Supplemental Report (ECF No. 435) is accepted. The Receiver is authorized to
18
     continue his administration of the Receivership Entities and their assets consistent with this Order and
19
     the Court’s prior orders.
20
     IT IS SO ORDERED.
21
        Dated:     October 1, 2019                           /s/ Lawrence J. O’Neill _____
22                                                UNITED STATES CHIEF DISTRICT JUDGE

23

24

25

                                                         1
